DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11039480. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
Patent
Application
1. (Previously Presented) A method comprising: 
receiving, by a wireless device, at least one configuration parameter for a cell, wherein the cell comprises a downlink carrier, a normal uplink carrier, and a supplementary uplink carrier; 
determining a signal strength of a downlink reference signal associated with the downlink carrier; determining a channel occupancy level of the normal uplink carrier; and based on a determination that the signal strength of the downlink reference signal is greater than a first value and that the channel occupancy level of the normal uplink carrier is greater than a second value, sending a preamble via the supplementary uplink carrier.
1. (New) A method comprising: 

receiving, by a wireless device, at least one configuration parameter for a cell, wherein the cell comprises a downlink carrier, a normal uplink carrier, and a supplementary uplink carrier; 



determining a channel occupancy level of the normal uplink carrier; and sending, based on the channel occupancy level of the normal uplink carrier, a message via the supplementary uplink carrier.  



	- Regarding to the different between the Application and Patent such as “a signal strength of a downlink reference signal associated with the downlink carrier”.  It have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-10, 14-18, 20, 22-24, 28-29, 31 and 33 are rejected under 35 U.S.C. 102(a 1) as being anticipated by Chou et al. (Pub. No. 20160302076).
- With respect to claims 1, 15 and 29, Chou teaches a method comprising: receiving, by a wireless device, at least one configuration parameter for a cell (e.g. block s202 in Fig. 2 show the base station transmit to client measure configuration information par. 30), wherein the cell comprises a downlink carrier, a normal uplink carrier, and a supplementary uplink carrier (e.g. downlink from BS and list of uplink channels which consider as NUL and SUL see par. 30); determining a channel occupancy level of the normal uplink carrier (e.g. par. 32, 33, 35, 42, 51 energy levels of the unlicensed channels are measured by UE); and sending, based on the channel occupancy level of the normal uplink carrier, a message via the supplementary uplink carrier (par. 30 “the client 104 may send back the report to the base station 102 through a Licensed Component Carrier (LCC) on licensed spectrum until the measurement configuration is deactivated (step S208)”).  
- With respect to claims 2, 9-10, 16, 23-24, Chou teaches sending the message is based on the normal uplink carrier being configured on an unlicensed frequency band (par. 30 discloses “The measurement configuration information may include, for example, a list of channels for unlicensed spectrum”).  
- With respect to claims 3, 17, Chou teaches the message comprises a random access preamble associated with a random access procedure (see par. 53).  
- With respect to claims 4, 18, Chou teaches the supplementary uplink carrier is configured on a licensed frequency band (see par. 30 “the client 104 may send back the report to the base station 102 through a Licensed Component Carrier (LCC) on licensed spectrum until the measurement configuration is deactivated (step S208)”).  
- With respect to claims 6, 20, 31, Chou teaches wherein sending the message is further based on the channel occupancy level being greater than a channel occupancy level threshold, and wherein the at least one configuration parameter indicates the channel occupancy level threshold (see par. 51 where it discloses energy level smaller than a threshold which consider as determine the channel occupancy level to a threshold).  
- With respect to claims 8, 22, Chou teaches the determining the channel occupancy level comprises performing a listen-before-talk procedure on the normal uplink carrier (see par. 51).  
- With respect to claims 14, 28, 33, Chou teaches wherein: the normal uplink carrier is associated with a first coverage range, and the supplementary uplink carrier is associated with a second coverage range that is greater than the first coverage range (see par. 061-62).  

Claim(s) 7, 13, 21, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (Pub. No. 20160302076) in view of Shih et al (Pub. No. 20200374776).
- With respect to claims 7, 21, Chou discloses sending the message via the supplementary uplink carrier is further based on a signal strength of the downlink reference signal being greater than a signal strength threshold (par. 30 “the client 104 may send back the report to the base station 102 through a Licensed Component Carrier (LCC) on licensed spectrum until the measurement configuration is deactivated (step S208)”, but fails to determine a signal strength of a downlink reference signal associated with the downlink carrier. Shih teaches determining a signal strength of a downlink reference signal associated with the downlink carrier (see par. 6 “a first downlink reference signal from the base station and measured by the UE is below a first threshold value”), therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date to implement the Shih’s invention into Chou’s invention for improve signal quality by determining the signal strength in the wireless network.
- With respect to claims 13, 27, 32, Chou fails to teach wherein: the normal uplink carrier is configured on a first frequency, and the supplementary uplink carrier is configured on a second frequency that is a frequency lower than the first frequency.  Shih teaches the normal uplink carrier is configured on a first frequency, and the supplementary uplink carrier is configured on a second frequency that is a frequency lower than the first frequency (see par. 23, 28), therefore it would have been obvious to a person of ordinary skill in the art before the effective filling date to implement the Shih’s invention into Chou’s invention for improve transmission data rate in the wireless network.

Allowable Subject Matter
Claims 5, 11-12, 19, 25-26, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

	. Examiner's Note: Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471